Case: 16-50681      Document: 00514253270         Page: 1    Date Filed: 11/29/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-50681                                  FILED
                                  Summary Calendar                         November 29, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                  Clerk


                                                 Plaintiff-Appellee

v.

TRINI LOPEZ ESPINOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:07-CR-16-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Trini Lopez
Espinoza has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Espinoza has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Espinoza’s response. We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50681   Document: 00514253270    Page: 2   Date Filed: 11/29/2017


                               No. 16-50681

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, Espinoza’s motion for appointment of new counsel is
DENIED, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2